Citation Nr: 0617306	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel









INTRODUCTION

The veteran served on active military duty from January 1970 
to September 1971 and from March 1973 to July 1991.  

The veteran died in April 2002.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  
In September 2002, the RO notified the appellant of the 
denial of her claim for accrued benefits.  


FINDING OF FACT

An unadjudicated claim filed by the veteran was not pending 
before VA at the time of his death.  


CONCLUSION OF LAW

The criteria for a finding of entitlement to accrued benefits 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

As the Board will discuss in the following decision, no claim 
for VA compensation or pension benefits was pending at the 
time of the veteran's death.  As such, the relevant law, and 
not the evidence of record, is dispositive of this issue.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in which 
The United States Court of Appeals for Veterans Claims 
(Court) held that, in a case where the law is dispositive of 
an issue, the claim should be denied due to lack of 
entitlement to the benefit under the law).  Importantly, the 
Court has also held that, where, as here, the law rather than 
the evidence is dispositive, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also 
Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001) (in 
which the Court held that, when no reasonable possibility 
exists that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA's duties to notify 
and to assist provisions are not applicable).  

Analysis

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. 
§ 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2005).  In 
order for a claimant to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of death.  
See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

Effective November 27, 2002, 38 C.F.R. § 3.1000 was amended 
to clarify the terms "evidence in the file at date of 
death" and "evidence necessary to complete the 
application."  See, 38 C.F.R. § 3.1000(c)(1) & (d)(4).  The 
SOC furnished to the appellant in the present case in June 
2004 includes the amended version of 38 C.F.R. § 3.1000.  
However, as neither change is relevant to the disposition of 
the instant appeal, the appellant will not be prejudiced as a 
result of the Board's proceeding to decide her claim without 
first notifying her of older version of this regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Throughout the current appeal, the appellant has asserted 
that accrued benefits are warranted based upon an Agent 
Orange claim that the veteran had filed in 1991 prior to his 
demise.  The appellant maintains that, since the RO's denial 
of the veteran's Agent Orange claim, changes to the law 
concerning such appeals were made effective.  The appellant 
believes that these new laws support an Agent Orange claim 
for accrued benefit purposes.  

Review of the claims folder indicates that, in August 1991, 
the veteran filed a VA Form 21-526, Veteran's Application For 
Compensation Or Pension (Form 21-526) in which he raised 
issue of entitlement to service connection for a sinus 
disorder manifested by a loss of the sense of smell.  At that 
time, he did not assert that any purported in-service 
exposure to herbicides was the cause of his sinus problems.  
By a July 1993 rating action, the RO adjudicated this claim.  
In particular, the RO granted service connection for 
post-operative residuals of a right sphenoidotomy with 
excision of the sphenoid mucocele and assigned a 
noncompensable evaluation to this disability, effective from 
August 1991.  In a letter dated several weeks later in August 
1993, the RO notified the veteran of the decision regarding 
this claim.  The veteran did not initiate an appeal with 
respect to the noncompensable evaluation, or effective date, 
assigned to his service-connected disability.  

Subsequently, in May 1999, the veteran submitted a statement 
in which he requested a copy of his "rating decision for 
disibilities" and asked that his claims folder be 
transferred back to the RO in Atlanta, Georgia so that he 
could "reopen his claim."  According to a September 1999 
letter, the Records Management Center in St. Louis, Missouri 
provided the requested document to the veteran.  
Significantly, however, the claims folder contains no further 
communication from either the veteran or his representative.  

In April 2002, the appellant (the veteran's surviving spouse) 
submitted a VA Form 21-534, Application For Dependency And 
Indemnity Compensation, Death Pension And Accrued Benefits By 
A Surviving Spouse Or Child (Including Death Compensation If 
Applicable) (Form 21-534).  Included with the Form 21-534 was 
information concerning the veteran's terminal medical care; 
copies of treatment records dated between February and April 
2002; and a copy of a death certificate which indicated that 
the veteran had died in April 2002 at the age of 50 years 
from respiratory failure due to pneumonia.  Other 
disabilities listed on the death certificate included 
supraventricular arrhythmia and lung cancer.  

Significantly, the claims folder contains no evidence of the 
existence of an unadjudicated claim filed by the veteran and 
pending before VA at the time of his death.  As the Board has 
discussed in this decision, in August 1991, the veteran filed 
a claim for service connection for a sinus disorder 
manifested by a loss of the sense of smell.  By a July 1993 
rating action, the RO granted service connection for 
post-operative residuals of a right sphenoidotomy with 
excision of the sphenoid mucocele and assigned a 
noncompensable evaluation to this disability, effective from 
August 1991.  However, following receipt of notification of 
the decision, the veteran did not initiate an appeal with 
respect to the noncompensable evaluation, or effective date, 
assigned to this service-connected disorder.  

The Board acknowledges that, in May 1999, the veteran asked 
for a copy of his "rating decision for disibilities" and a 
transfer of his claims folder back to the Atlanta RO so that 
he could "reopen his claim."  Importantly, however, even 
after the veteran received the document that he had 
requested, neither he, nor his representative, submitted any 
further communication to VA.  See 38 U.S.C.A. § 5101(a) (West 
2002) and 38 C.F.R. § 3.151(a) (2005) (a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA).  See also 38 C.F.R. § 3.1(p) (2005) (an 
application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit).  

The law is clear.  In order for a claimant to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of death.  See, Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  The veteran in the present case did 
not have an unadjudicated claim pending before VA at the time 
of his demise in April 2002.  

The Court has held that, in a case where the law is 
dispositive of an issue, the claim should be denied due to 
lack of entitlement to the benefit under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As no claim for VA 
compensation or pension benefits was pending at the time of 
the veteran's death in the present case, the issue of 
entitlement to accrued benefits must be denied as legally 
insufficient.  


ORDER

The issue of entitlement to accrued benefits is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


